Case 1:17-cr-00582-JMS-RLP Document 577 Filed 05/09/19 Page 1 of 4       PageID #:
                                   4990


WILLIAM P. BARR
Attorney General
ROBERT S. BREWER, JR.
United States Attorney
MICHAEL G. WHEAT, CBN 118598
JOSEPH J.M. ORABONA, CBN 223317
JANAKI S. GANDHI, CBN 272246
COLIN M. MCDONALD, CBN 286561
Special Attorneys to the Attorney General
United States Attorney’s Office
880 Front Street, Room 6293
San Diego, CA 92101
Tel: 619-546-8437/6695/8817/9144
Email: michael.wheat@usdoj.gov

Attorneys for the United States

                  UNITED STATES DISTRICT COURT
                             DISTRICT OF HAWAII

                                            Case No. 17CR0582-JMS-RLP
 UNITED STATES OF AMERICA,
                                            NOTICE OF DISMISSAL OF COUNT 9
                        Plaintiff,          OF THE FIRST SUPERSEDING
            v.                              INDICTMENT

 KATHERINE P. KEALOHA (1),
 LOUIS M. KEALOHA (2),
 DEREK WAYNE HAHN (3), and
 MINH-HUNG NGUYEN (4),

                       Defendants.


      Comes now the UNITED STATES OF AMERICA, by and through its

counsel, William P. Barr, United States Attorney General, Robert S. Brewer, Jr.,

United States Attorney, Michael G. Wheat, Joseph J.M, Orabona, Janaki S. Gandhi,

and Colin M. McDonald, Special Attorneys to the Attorney General, and hereby files
Case 1:17-cr-00582-JMS-RLP Document 577 Filed 05/09/19 Page 2 of 4          PageID #:
                                   4991


its Notice of Dismissal of Count 9 in the First Superseding Indictment, pursuant to

Fed. R. Crim. P. 48(a). In support, the United States submits as follows:

      1.      On October 19, 2017, the grand jury returned an Indictment charging

20 separate counts, and criminal forfeiture, against one or more of the defendants

(ECF No. 17). On March 22, 2018, the grand jury returned a First Superseding

Indictment alleging the same 20 counts, as well as three additional counts, and

adding certain defendants to certain counts (ECF No. 164).

      2.      On June 1, 2018, the United States filed a Notice of Dismissal of

Certain Counts in the First Superseding Indictment (ECF No. 251). On June 4, 2018,

this Court issued an Order Dismissing Certain Counts (ECF No. 252). Based on this

Order, and the subsequent guilty plea by co-defendant DANIEL SELLERS, the only

remaining charges in the First Superseding Indictment are Conspiracy (Count 1 – all

defendants), Obstruction of Official Proceeding (Count 2 – all defendants except

SHIRAISHI; Counts 3, 6, and 8 – all defendants), and Making False Statements

Within the Jurisdiction of the United States (Count 9 – all defendants except

SHIRAISHI; Count 10 – all defendants).

      3.      Jury selection is scheduled to commence on May 13, 2019, and trial is

expected to continue for many weeks thereafter. In light of the evidence likely to be

introduced against the remaining defendants, and the need to streamline the trial as

much as possible, the United States has decided not to pursue the charge contained

in Count 9.

                                         2
Case 1:17-cr-00582-JMS-RLP Document 577 Filed 05/09/19 Page 3 of 4          PageID #:
                                   4992


      4.     Accordingly, pursuant to Rule 48(a) and with leave of Court, the United

States hereby dismisses without prejudice Count 9 as to defendants KATHERINE

KEALOHA (1), LOUIS KEALOHA (2), DEREK HAHN (3), and MINH HUNG-

NGUYEN (4), in the interests of justice.

      5.     Counts 1, 2, 3, 6, 8, and 10 are unaffected by this Notice, and should

remain set for trial against the Defendants.

Dated: May 9, 2019

                                           WILLIAM P. BARR
                                           United States Attorney General

                                           ROBERT S. BREWER, JR.
                                           United States Attorney

                                           /s/ Colin M. McDonald
                                           MICHAEL G. WHEAT
                                           JOSEPH J.M. ORABONA
                                           JANAKI S. GANDHI
                                           COLIN M. MCDONALD
                                           Special Attorneys to the Attorney General




                                           3
Case 1:17-cr-00582-JMS-RLP Document 577 Filed 05/09/19 Page 4 of 4           PageID #:
                                   4993


                     UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAII
                                                 Case No. CR 17-00582-JMS-RLP
  UNITED STATES OF AMERICA,
                                                 CERTIFICATE OF SERVICE
                     Plaintiff,
        v.
  KATHERINE P. KEALOHA (1), et al.,
                     Defendants.


IT IS HEREBY CERTIFIED that:
      I, Colin M. McDonald, am a citizen of the United States and am at least

eighteen years of age. My business address is 880 Front Street, Room 6293,

San Diego, CA 92101-8893.

      I am not a party to the above-entitled action. I have caused service of the

foregoing on all parties in this case by electronically filing the foregoing with the

Clerk of the District Court using its ECF System, which electronically notifies them.

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on May 9, 2019.

                                              /s/ Colin M. McDonald
                                              COLIN M. MCDONALD




                                          4
